Citation Nr: 0418663	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to death pension benefits as an adult helpless 
child of the veteran.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran had active service from July 1952 to July 1956 
during the Korean Conflict.  The appellant in this case is 
the son of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the claimed benefits.  
The Board denied the claim in a decision dated January 2001, 
and the appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In a single 
judge decision dated December 2002, the CAVC vacated the 
Board's decision and remanded the claim for consideration of 
additional issues identified in the decision.  In November 
2002, the Board remanded the claim to the RO for additional 
development.  The RO has conducted the additional 
development, continued the denial, and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT


1.  The veteran had active service during the Korean Conflict 
and died in 1995.

2.  The appellant is the son of the veteran and was born in 
January 1960.

3.  The appellant's marriage to his first wife ended in 
divorce in July 1989.  The appellant married his second wife 
in June 1991, and that marriage ended in divorce in May 1994.  
Neither marriage is void or has been deemed annulled by a 
competent authority.


CONCLUSION OF LAW

The criteria for payment of death pension benefits to the 
appellant as an adult helpless child of the veteran are not 
met.  38 U.S.C.A. §§ 101(4), 1342 (West 2002); 38 C.F.R. § 
3.55 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had more than 90 days' active service during the 
Korean Conflict and died in May 1995.  Service connection was 
not established for any disability during the veteran's 
lifetime.  The appellant was born in January 1960 with spina 
bifida, and he seeks death pension benefits as an adult 
helpless child of the veteran.  The Secretary shall pay 
pension to each child (1) who is the child of a deceased 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, or who at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for a service-connected disability, and (2) 
who is not in the custody of a surviving spouse eligible for 
pension under section 1541 of title 38.  38 U.S.C.A. § 1542 
(West 2002).

However, the law defines the term "child" for purposes of 
38 U.S.C.A. § 1542 as a person who is unmarried and (i) who 
is under the age of eighteen years; (ii) who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support; or (iii) who, after attaining the 
age of eighteen years and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002).

Prior to the Congressional Omnibus Budget Reconciliation Act 
of 1990, Public Law 101-508, benefits could be granted or 
reinstated upon termination of the marriage of a helpless 
child.  The Act barred reinstatement of benefits to children 
who had married upon termination of the marriage; that 
provision applies to claims received on or after November 1, 
1990.  See 38 C.F.R. § 3.55(b) (West 2002).  An exception 
still remains under 38 U.S.C.A. § 103(e) which reads as 
follows:

The marriage of a child of a veteran shall not 
bar recognition of such child as the child of 
the veteran for benefit purposes if the 
marriage is void, or has been annulled by a 
court with basic authority to render annulment 
decrees unless the Secretary determines that 
the annulment was secured through fraud by 
either party or collusion.

The implementing regulation, 38 C.F.R. § 3.55(b), reads as 
follows:

(1) Marriage of a child shall not bar the 
furnishing of benefits to or on account of such 
child, if the marriage:
(i) Was void, or
(ii) Has been annulled by a court having basic 
authority to render annulment decrees, unless 
it is determined by the Department of Veterans 
Affairs that the annulment was obtained through 
fraud by either party or by collusion.
(2) On or after January 1, 1975, marriage of a 
child terminated prior to November 1, 1990, 
shall not bar the furnishing of benefits to or 
for such child provided the marriage:
(i) Has been terminated by death, or
(ii) Has been dissolved by a court with basic 
authority to render divorce decrees, unless it 
is determined by the Department of Veterans 
Affairs that the annulment was obtained through 
fraud by either party or by collusion.

The facts in this case are not in material dispute and may be 
briefly summarized.  The appellant filed his claim for death 
pension benefits by means of a VA Form 21-534 filed in 
January 1998.  He claims to have been permanently incapable 
of self-support before attaining the age of eighteen years 
due to spina bifida.  The Board will assume the appellant to 
have been permanently incapable of self-support at the age of 
eighteen for purposes of this appeal because, as addressed 
below, the appellant is barred for the benefits sought as a 
matter of law.

The appellant has submitted court records establishing that 
he was first married in September 1984 with the marriage 
ending in divorce in July 1989.  The Final Decree of Divorce 
issued by the Circuit Court for the City of Roanoke, 
Virginia, dated July [redacted], 1989, included the following 
judgments, orders and decrees:         

... it appearing to the Court independently of 
the admissions of either party in the 
pleadings or otherwise that Plaintiff 
(appellant's prior spouse) and Defendant 
(appellant) were lawfully married on September 
[redacted], 1984, in the City of Roanoke, State of 
Virginia; that no children were born of this 
marriage; that Plaintiff and Defendant last 
cohabitated as husband and wife in the City of 
Roanoke, Virginia; that Plaintiff is domiciled 
in and has been a bona fide resident of the 
State of Virginia for more than six months 
next preceeding the commencement of this suit; 
that Defendant is and was at the time of 
commencement of this suit a bona fide resident 
of the State of Alabama; that both parties are 
of sound mind, are over the age of eighteen 
years, and neither of them is in the military 
service of the United States; that the parties 
have lived separate and apart for more than 
one year, that is, since February 1, 1988 
without any cohabitation and without 
interruption, and with intention on the part 
of at least one of them that the separation be 
permanent, and no reconciliation has taken 
place or is probable, it is therefore

ADJUDGED, ORDERED AND DECREED

that Plaintiff be, and she is hereby, granted 
a divorce a vinculo matrimonii from the 
Defendant pursuant to § 20-191 of the Code of 
Virginia, 1950, as amended, and the bonds of 
matrimony heretofore existing between the 
parties are hereby dissolved and distinguished 
...

The appellant has also submitted court records establishing 
that he was married for a second time from June 1991 to May 
1994 with the marriage ending in divorce.  The findings of 
fact, conclusions of law and order of the Circuit Court of 
Webster County, West Virginia, based upon the recommendations 
of a Family Law Master on May 3, 1994, states as follows:

FINDINGS OF FACT

1.  The Plaintiff is and has been a bona 
fide resident of the State of West 
Virginia for more than one year 
immediately preceeding the filing of the 
Complaint.
2.  The Defendant resides in Webster 
County, West Virginia.
3.  The parties were duly and legally 
married on the 3rd day of June, 1991, in 
Roanoke County, Virginia.
4.  The parties last lived and cohabitated 
together in Roanoke County, West Virginia 
until on or about September 13, 1991, when 
and where they were separated.
5.  No children were born of the issue of 
this marriage.  The Plaintiff is not now 
pregnant.
6.  The Plaintiff and Defendant are both 
in good health.
7.  The Plaintiff is 37 years of age and 
the Defendant is 36 years of age.
8.  The Defendant is not a member of the 
Armed Services of the United States of 
America and is not incompetent, an 
incarcerated convict, nor under any other 
disability.
9.  The Plaintiff testified that the 
parties settled all property matters 
between them and neither party requested 
the Court to make any findings, 
conclusions, or recommendations as to 
matters of equitable distribution or 
homemaker services.
10.  The Plaintiff's maiden name is ... to 
which she does not wish to be restored.
11.  Irreconcilable differences within the 
meaning of West Virginia Code Section 48-
2-4(a) (10) exist between the parties 
hereto.
12.  The Plaintiff has waived any claim of 
alimony she might have against the 
Defendant, and the Defendant did not 
appear at the hearing or otherwise request 
alimony.

CONCLUSIONS OF LAW

1.  Venue and jurisdiction of this action 
is properly before this Court.
2.  The parties are entitled to a divorce 
on the grounds of irreconcilable 
differences.
3.  The Plaintiff has knowingly and 
intelligently waived any right to alimony 
that she might have against the Defendant 
and the Defendant has failed to appear at 
the hearing or otherwise request alimony 
and they should be barred forever from 
asserting a claim for alimony against the 
other party.

ORDER

	There having been no Petition for 
review of exceptions filed within the 
statutory period from date of the service 
of the Family Law Master's recommendations 
by any party hereto, and this Court 
deeming the recommendations and decision 
of the Master to be satisfactory, the 
Master's recommended decision is hereby 
ACCEPTED AND RATIFIED, and accordingly so 
ORDERED by this Court in full conformance 
therewith, said Order being retroactive to 
the date of the hearing before the Family 
Law Master.

	ENTERED on this 25th day of May, 1994.

(emphasis original).

The law is clear that, for claims received after 
November 1, 1990, a claimant may not be deemed a 
"child" of the veteran for purposes of VA benefits if 
the claimant was married on November 1, 1990.  There 
are two exceptions to this rule where the marriage was 
either void or validly annulled.  In this case, the 
appellant does not dispute that his previous marriages 
were valid, or that an annulment was granted.  Rather, 
he essentially argues that his previous marriages 
should not be a bar to his entitlement to benefits as 
a matter of policy.  His argument is best summarized 
by the following statement on his October 1999 VA Form 
9 filing:

I disagree with the decision that has 
been made in my case, and wish to appeal 
the decision for reasons as follows.
I feel the decision should not be made by 
my marriages in the past.  For in fact, 
these marriages did not last for any 
length of time.  My first marriage only 
lasted three months then we were 
separated.  My second marriage only 
lasted one month then we were separated.  
As you can see we were separated long 
before the actual divorce took place.
Basic[al]ly, the fact remains that I was 
disabled long before I even considered 
being married.  I feel my disability 
should be the only factor used in this 
case.  And wish, that you will reconsider 
the decision after reading some of the 
facts I have listed here.

The July 1989 Final Decree of Divorce issued by the 
Circuit Court for the City of Roanoke, Virginia held 
and concluded that the appellant entered into a valid 
marriage on September [redacted], 1984 with a "divorce a 
vinculo matrimonii" granted on July [redacted], 1989.  A 
divorce a vinculo matrimonii is defined as a "total, 
absolute divorce of husband and wife, dissolving the 
marriage tie, and releasing the parties wholly from 
their matrimonial obligations."  BLACK'S LAW 
DICTIONARY WITH PRONUNCIATIONS, p. 480 (6th Ed. 1990).  
Under Virginia law, the findings of fact and order of 
the Circuit Court are presumed to be valid.  Napert v. 
Napert, 261 Va. 45, 540 S.E. 2d 882 (2001).  

The appellant was remarried in Roanoke, Virginia on 
June [redacted], 1991 based on the premise that his previous 
divorce decree had been valid and, indeed, the 
appellant could not have remarried under Virginia law 
had his previous marriage been in effect.  See Va. 
Code. Ann. §20-43 (1991).  The May 1994 decision by 
the Circuit Court of Webster County, West Virginia 
found that the appellant entered into a valid marriage 
in June 1991 with a divorce granted as of May 1994.  
The grounds for divorce were irreconcilable 
differences.  As explained by the Supreme Court of 
West Virginia, an action to dissolve a marriage based 
on a cause subsequent to the marriage is an action to 
dissolve a validly contracted marriage which 
terminates as of the date of the judgment of 
dissolution.  State of West Virginia Ex. Rel. 
Department of Health and Human Resources, Bureau of 
Child Support Enforcement, and Kerren Farmer vs. Larry 
Farmer, 206 W. Va. 249, 254; 523 S.E. 2d. 840 (1999).  
This contrasts with an annulment of marriage which 
renders a marriage void ab initio, or invalid from the 
outset and treated as if it never existed.  Id.

As evidenced above, the appellant entered into a valid 
marriage which was dissolved by the State of West 
Virginia subsequent to November 1, 1990.  The law is 
clear that a marriage terminated subsequent to 
November 1, 1990 constitutes a bar to benefits unless 
that marriage is either "void" or deemed annulled by 
a court of competent jurisdiction.  In this case, the 
appellant does not allege, nor does the evidence show, 
that he ever obtained an annulment of his second 
marriage.  Rather, he clearly obtained a divorce from 
the State of West Virginia.

The veteran has not raised any specific argument, or 
presented any evidence, regarding any potential reason 
that his second marriage should be deemed void other 
than the fact that he separated from his second wife 
within a short time of his marriage.  He has not 
alleged factors such as fraud, bigamy, etc., which 
could potentially render the marriage void ab initio.  
In fact, there is a specific finding by the Circuit 
Court of Webster County, West Virginia that his second 
marriage was valid, and divorce would not have ensued 
absent such a finding.  The Board cannot construe any 
of the veteran's allegations as demonstrating a valid 
reason in law which could serve as grounds to void his 
second marriage. 

In so holding, the Board specifically notes that the 
case was remanded to the Board by the CAVC in December 
2002 for the specific purpose of providing the veteran 
notice of the types of information and/or evidence 
necessary to substantiate his claim as well as the 
relative duties on the part of himself and VA in 
developing his claim.  In a Statement of the Case 
(SOC) dated October 22, 1999, the veteran was provided 
notice of the criteria applicable to his claim.  By 
letter dated January 2004, the veteran was 
specifically advised of the types of information 
and/or evidence necessary to substantiate his claim 
the relative duties on the part of himself and VA in 
developing his claim, notice of the evidence of record 
and a specific advisement regarding the dispositive 
issue in the case as follows: 

What Must the Evidence Show to Support Your 
Claim? 

To support the claim for death benefits as an 
adult helpless child of the veteran, you 
should send us evidence that your second 
marriage was either:

1)  Void, or
2)  Annulled by a court having basic authority 
to render an annulment decree.

(emphasis original).

After receiving this notice, the appellant responded 
with a statement which read as follows:

I would like to submit this letter as an 
argument on my behalf.

I am asking the Board of Veterans to review 
again the reason that my claim has been 
denied in the past.  It has been stated to 
me that my claim has been denied simply for 
the fact that I have had a previous 
marriage.  As I have stated before, I feel 
strongly in believing this marriage should 
have no bearing on my claim.  I was 
disabled long before it ever took place.  I 
believe the fact that I am disabled should 
be the only thing considered when deciding 
on my claim.  My previous marriage did not 
last any longer than one and a half months, 
at most.  I realize that the final divorce 
did not happen until sometime later.  But 
we certainly were not together during that 
time.

I am pleading with the court to please 
consider that I am a disabled child of a 
veteran.  I am very proud of my father and 
all that he has done.

(emphasis original).

As evidenced by this statement and others of record, 
the appellant solely relies on a policy argument to 
support his claim.  He concedes that his divorce took 
place after the delimiting date set by law, and does 
not raise any questions of question of fact as to 
whether he could avoid the bar to benefits by reason 
of his marriage being void or annulled.  A court of 
competent jurisdiction has held that the appellant's 
second marriage terminated in May 1994 as a matter of 
law.  State of West Virginia Ex. Rel. Department of 
Health and Human Resources, Bureau of Child Support 
Enforcement, and Kerren Farmer vs. Larry Farmer, 206 
W. Va. 249, 254; 523 S.E. 2d. 840 (1999).

The CAVC has held that VCAA notice deficiencies are 
nonprejudicial in nature where the facts are not in dispute, 
the facts averred could not conceivably lead to a different 
result, and the decision has been reduced to a matter of law.  
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  Similar 
to Valiao, the Board finds that any perceived deficiency in 
either the content or timing of the VCAA letter would be 
nonprejudicial.  The Board has before it a matter of law 
wherein the veteran was married on November 1, 1990 which 
bars the appellant for the benefits being sought, and there 
is no pleading or document of record of record which raises a 
question of fact as to whether the appellant comes within any 
of the exceptions to the bar of benefits.  The Board, 
therefore, must deny the claim for death pension benefits 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)


ORDER

Entitlement to death pension benefits as an adult helpless 
child of the veteran is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



